By the Court, Sawyer, C. J., on petition for rehearing:
The authorities cited to the first point discussed in the petition for rehearing contain nothing in conflict with anything said in the opinion in this case. In those cases the questions arose on appeals from the judgment in the same proceedings, and were presented by, and determined on, the pleadings. When the objection is taken and passed upon, and exception taken in the course of the proceeding, and it does not appear in the record on appeal that the objection *541was obviated in any mode, it will not be presumed, on appeal from the judgment, that the respondent has obviated the objection in some other way. In the present case the attack upon the judgment is made collaterally, and, if it is legally competent for the petitioner to inform the Court that he had been a resident of the county for a period of six months prior to his application for a discharge, in any manner other than by a statement of the fact in the petition itself, then, since the County Court is a Court of record, in a collateral proceeding, it will be presumed, in support of the judgment that the Court satisfied itself of the fact of residence in some- appropriate mode before taking jurisdiction of the proceedings. The second section prescribes what the petition shall state; but does not say that he shall state the fact of residence, and we find nothing in the statute requiring it to be therein stated. In the Probate Act the fifty-eighth section formerly provided that “ the petition must state the facts essential to give the Court jurisdiction of the case,” and, as the residence of the defendant, at the time of his death in the county, is a jurisdictional fact, it was properly held under this provision that this fact must be stated in the petition for letters of administration. But it was afterwards provided, that if the jurisdictional facts existed and were not fully set forth in the petition, but were afterwards proved in the course of administration, the judgment should not be void for want of such jurisdictional averment. In the Act concerning insolvent debtors, as we have seen, while the facts to be stated in the petition are prescribed, it is not provided that the fact of residence in the county shall be there stated. We do not perceive, therefore, why it may not be legally competent to inform the Court of this fact in some other mode. This being so, and the Court being a superior Court, in a collateral proceeding, we must presume that the fact of the required residence was duly ascertained.
As we suggested in Wilson v. His Creditors, 32 Cal. 407, but without holding such averments absolutely essential, it *542would be much more orderly to state the fact of residence in the petition.
We find nothing more in the petition requiring further notice.
Rehearing denied.
Mr. Justice Rhodes did not express an opinion on petition for rehearing.
[The opinion on petition for rehearing was not rendered until the April Term, 1868, when Mr. Justice Sawyer had become Chief Justice of the Court.—Rep.]